LACOMBE, Circuit Judge.
(1) The motion to require defendants to appear, demur, plead, or answer to the cross bill is denied. (2) The motion that this cause be heard with the principal cause instituted in the original bill by Emma S. Eayerweather and others is denied, with leave to renew when this cause is actually ready for- hearing. (3) The motion that the testimony taken by the complainant under the replication to the plea and answer of trustees of Hamilton College to said original bill stand and be read and received with the same force and effect as if the. same had been taken in support of the cross bill is granted. (4) The motion to stay proceedings is denied.